Citation Nr: 1044813	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1996, 
when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic of 
the Philippines (RO).  

In his May 2008 VA Form 9, the Veteran perfected an appeal as to 
the issues of entitlement to service connection for tonsillitis, 
entitlement to service connection for sinusitis, and entitlement 
to service connection for bilateral hearing loss.  Service 
connection for these issues was granted in a July 2010 rating 
decision.  As that action constitutes a full grant of the 
benefits sought on appeal, those issues are no longer before the 
Board. 

The Veteran requested a Board hearing in his May 2008 substantive 
appeal.  One was scheduled for him in November 2010, but he 
failed to appear.  As he has not provided an explanation for his 
absence at the hearing, and has not requested an additional 
hearing, the Board finds that his hearing request is withdrawn, 
and that appellate adjudication may proceed.


FINDINGS OF FACT

1.  The Veteran's service treatment records show one hypertensive 
blood pressure episode, but no evidence of or diagnoses of 
hypertension as defined by VA regulations; diagnoses of sciatica 
and mechanical low back pain; and subjective reports of chest 
pain without evidence of cardiac origin.

2.  Degenerative disc disease of the lumbar spine, lumbar 
spondylosis, ischemic heart disease, and hypertension are 
currently diagnosed.

3.  The evidence of record does not relate the Veteran's lumbar 
spine disabilities to his military service.

4.  The evidence of record does not relate the Veteran's ischemic 
heart disease to his military service.

5.  The evidence of record does not relate the Veteran's 
hypertension to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for ischemic heart 
disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2010).

3.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A July 2007 letter satisfied the duty to 
notify provisions, to include notifying him of regulations 
pertinent to the establishment of an effective date and of the 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in October 2007, May 2009, July 2009, and May 2010; the 
Veteran has not argued, and the record does not reflect, that 
these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  The VA examiners conducted complete physical 
examinations, as well as radiologic (x-rays) and cardiovascular 
(left ventricular) testing, and provided nexus opinions with 
complete rationales based on review of current clinical findings 
and the evidence already of record.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).




Low Back Disability

The Veteran's service treatment records reflect scattered 
episodes of back pain and related symptomatology.  In November 
1981, the Veteran was working inside of an A-7 aircraft and 
became stuck in a small area.  Physical examination noted the 
Veteran's complaints of back stiffness, but found full lumbar 
spine range of motion.  An August 1985 report of medical 
examination did not reflect any complaints of back pain or 
diagnoses of a back disability.  

Later service treatment records note the Veteran's February 1987 
complaint of low back pain, but a negative straight leg raising 
test, after which sciatica was diagnosed, and a September 1988 
complaint of low back pain, with no musculoskeletal disability 
diagnosed.  However, at the April 1989 and March 1990 routine 
examinations, no back disability was diagnosed; in the concurrent 
reports of medical history, the Veteran denied recurrent back 
pain.  

The February 1994 routine physical examination also showed no 
back abnormalities, but on the February 1994 and April 1994 
reports of medical history documented the Veteran's reported 
history of recurrent back pain.  In a March 1996 service 
treatment record, the Veteran reported low back pain with no 
related symptoms; mechanical low back pain without radiculopathy 
was diagnosed.  At the April 1996 service separation examination, 
the Veteran did not report, and the examining physician did not 
note, any chronic low back disability.  

Subsequent to service, a February 2004 private magnetic resonant 
imaging test (MRI) showed diffuse disc bulge with central disc 
protrusion and right paracentral extension at L5-S1, degenerated 
disc with loss of cartilage at L5-S1, and bilateral facet joint 
arthrosis at L4-L5 and L5-S1 with consequent lateral recess and 
bilateral neuroforaminal stenosis.  Gout arthritis was diagnosed 
in January 2007 after the Veteran complained of low back pain to 
his private physician.  A June 2007 x-ray showed a normal 
lumbosacral spine, with no lytic or blastic change noted.  At the 
October 2007 VA bones examination, the Veteran reported low back 
pain since the 1990s, and a history of heavy lifting of tools and 
equipment in his work as an aircraft mechanic.  A January 2009 
computed tomography report (CT) showed degenerative disc disease 
at L5-S1 and lumbar spondylosis at L4 and L5.  Disc bulges at L4-
L5 and L5-S1, both with mild bilateral neural foraminal 
narrowing, were also noted.  

March 2009 and September 2009 private medical records noted a 20-
year history of low back pain aggravated by lifting heavy 
objects.  The impression after physical examination was low back 
pain secondary to lumbosacral osteoarthritis, with disc bulge at 
the L4-L5 level, neural foraminal narrowing at L5-S1, and 
degenerative disc disease at L5-S1.  A March 2010 private medical 
certificate indicated that after review of the Veteran's February 
2004 MRI and January 2009 CT, and learning of the Veteran's 
regular visits for physical therapy, that it appeared that the 
Veteran's back condition was progressing in severity.  At the May 
2010 VA spine examination, the Veteran reported a history of low 
back pain after the 1981 inservice incident; x-rays showed 
intervertebral osteochondrosis and spondylosis deformans.  
Degenerative disc disease of the lumbar spine, and lumbar 
spondylosis, were both diagnosed.  

The May 2010 VA examiner concluded that the Veteran's lumbar disc 
disease was not caused by or a result his military service.  The 
March 1981 service treatment record in which the Veteran 
sustained multiple back abrasions and contusions was specifically 
noted, but the examiner pointed out that there was no mention of 
any spine involvement, and on physical examination, that lumbar 
spine range of motion was normal.  Similarly, the examiner 
highlighted the February 1987 service treatment record noting 
sciatica, but noted that there was a negative straight leg 
raising test, and that the a March 1996 assessment of mechanical 
low back pain was not accompanied by radiculopathy.  Most 
critically, the April 1996 service separation examination showed 
a normal spine and no mention of a chronic spine condition.  
Finally, the examiner noted, while radiologic tests had been 
conducted 8 and 13 years after the Veteran's service separation, 
the findings noted on these tests were mainly due to the natural 
process of aging of the spine and its component structures.  

There are no other probative opinions of record which contradict 
that of the April 2008 VA examiner.  Moreover, the documentation 
of the Veteran's back symptomatology in service supports the VA 
examiner's conclusion.  Indeed, after the instances of back pain 
as noted in November 1981, February 1987, and September 1988, the 
Veteran denied having back pain in August 1985, April 1989 and 
March 1990.  Thus, there was no continuity of symptomatology 
after the November 1981 injury, which the Veteran asserts is the 
origin of his current low back disability.  Only in 1994, close 
to the end of the Veteran's 20 years of military service and in 
his 40s, did he report back pain on his reports of medical 
history in February and April of that year.  Even then, no 
diagnosed back disorder was noted until February 2004, 8 years 
after service separation.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  Accordingly, the evidence of record does not 
support a finding of service connection for a low back 
disability.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Ischemic Heart Disease

The Veteran's service treatment records reflect that he reported 
chest pains, but denied heart trouble or heart palpitations in 
his February 1980 report of medical history.  The August 1985 
routine examination showed normal clinical findings of the heart, 
and in his April 1989 and March 1990 reports of medical history, 
the Veteran denied chest pain, heart trouble, and shortness of 
breath.  A February 1994 routine physical examination showed no 
evidence of heart disease.  At that time, however, the Veteran 
reported a 10-year history of shortness of breath and left-sided 
chest pain, without weakness, dizziness, or vision changes, 
occurring with exertion (e.g. playing basketball for a long time) 
or eating (e.g. drinking soda pop).  Exertional angina with 
dyspnea on exertion was diagnosed, and a cardiology workup was 
recommended.  

A May 1994 electrocardiogram was normal, and the reports of left 
sided chest pressure and shortness of breath were determined to 
be atypical chest pain, which the examining physician doubted was 
of ischemic origin, but more likely consistent with 
gastrointestinal etiology (reflux) than angina.  A June 1994 
service treatment record reflected the results of the exercise 
stress test as showing no significant ischemic ST-T changes, and 
a low probability for ischemia; the Veteran was cleared for 
physical training in July 1994 on the basis that his cardiology 
evaluation found a low probability of ischemia.  At the April 
1996 service separation examination, the Veteran did not report 
any back symptomatology, and the examining physician did not 
diagnose a cardiac disability; however, in the associated report 
of medical history, the Veteran reported concerns about his chest 
pain.  

Ischemic heart disease was first diagnosed in the postservice 
period at an October 2006 private outpatient visit after the 
Veteran reported chest pain; this diagnosis was continued in a 
June 2007 private treatment record.  A May 2010 echocardiogram 
report showed concentric left ventricular remodeling by left 
ventricular mass index and relative wall thickness with good wall 
motion and contractility and normal resting systolic function, as 
well as dilated left atrium with no evidence of thrombus.  At the 
May 2010 VA heart examination, the VA examiner diagnosed 
hypertensive cardiovascular disease.

The May 2010 VA examiner concluded that the currently diagnosed 
hypertensive coronary vascular disease was less likely as not 
related to the Veteran's military service.  The accompanying 
rationale cited the inservice medical records showing an 
inservice treadmill stress test with normal results, as well as 
military physicians' findings that the Veteran's recurrent chest 
pains were not anginal in origin and were relieved by intake of 
antacids.  This opinion is supported by the evidence of record.  
The Veteran's reports of chest pain in service are accepted as 
competent lay evidence of the symptomatology he experienced.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As 
noted by the examiner, however, on the occasions where the chest 
pain was investigated, it was determined not to be of cardiac 
origin, but rather associated with exertion or dietary intake.  
The electrocardiograms and treadmill stress tests conducted 
inservice were also negative for abnormal findings.  Conversely, 
the symptoms and disorders with known cardiac etiology were first 
documented in 2006, more than 10 years after the Veteran's 
service separation.  See Mense, 1 Vet. App. at 356.  Accordingly, 
the evidence of record does not support a finding of service 
connection for ischemic heart disease.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hypertension

Blood pressure readings during the course of the Veteran's 
military service, which included his April 1972 enlistment 
examination, his April 1996 separation examination, and routine 
examinations conducted in February 1980, August 1985, April 1989, 
and February 1994, ranged from 110 to 126 for systolic pressure, 
and from 70 to 86 for diastolic pressure.  Only one hypertensive 
reading, of 136/76, was noted, but hypertension was never 
diagnosed, to include at the April 1996 separation examination.  
Under VA regulations, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters of 
mercury (mm/Hg) or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 mm/Hg 
or greater with a diastolic blood pressure of less than 90 mm/Hg. 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  Thus, 
because the Veteran's service treatment records show only one 
isolated incidence of hypertensive blood pressure, but not that 
the blood pressure readings were predominantly hypertensive, or 
that hypertension was ever diagnosed, the Board finds that 
hypertension did not exist in service or at the April 1996 
separation examination.  

Ten years subsequent to service, an October 2006 private 
treatment record noted the Veteran's blood pressure to be 140/100 
mm/Hg, and the examining clinician diagnosed hypertension.  
Private treatment records dated in June 2007, March 2009, and 
September 2009 showed continued diagnoses of and treatment for 
hypertension, which included oral and other mediations "as per 
abnormalities with his blood chemistries."  Hypertension was 
also diagnosed at the May 2010 VA examination after blood 
pressure readings on examination were 130/80, 140/90, and 130/90.  
A current diagnosis of hypertension, as defined by 38 C.F.R. 
§ 4.97, Diagnostic Code 7101, Note (1), is thus of record.  Id.
 
At the May 2010 VA hypertension examination, the VA examiner 
concluded that the currently diagnosed hypertension was less 
likely as not related to the Veteran's military service.  His 
rationale included reference to his review of the service 
treatment records showing mostly normal blood pressure readings, 
with only one borderline episode (136/76) noted, and to the first 
definitive diagnosis of hypertension having been made years after 
his service separation.  There are no other opinions of record, 
to include those of the private physicians who have treated the 
Veteran for hypertension, which relate his hypertension to his 
military service.  The remainder of the evidence also supports 
the VA examiner's conclusion; it is especially probative that 
hypertension was not diagnosed at the April 1996 service 
separation examination, which tends to support the examiner's 
conclusion that the single inservice hypertensive episode was an 
isolated one, and not a manifestation of a chronic disability.  
38 C.F.R. § 3.303.  Accordingly, the evidence does not support a 
finding of service connection.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for ischemic heart disease is denied.

Service connection for hypertension is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


